OFFICE OF THE ATTORNEY   GENERAL.   STATE OF TEXAS

    JOHN    CORNYN




                                               September 19,200O



The Honorable James L. Anderson, Jr.                     Opinion No. X-0285
Aransas County Attorney
301 North Live Oak Street                                Re: Whether an executive session of a public
Rockport, Texas 78382                                    meeting may be continued until the following day
                                                         (RQ-0233-JC)


Dear Mr. Anderson:

         You have requested our opinion as to the circumstances under which a governmental body
may continue an executive session of a meeting subject to the Open Meetings Act. For the reasons
set forth below, we conclude that it may continue the executive session only until the following day
and must amrounce the continuation in open session on both days.

         You indicate that the board of commissioners of the Aransas County Navigation District No.
1, pursuant to the notice requirements of the Open Meetings Act, chapter 551, Government Code,
convened an open session on March 21, 2000.’ During the course of that meeting, the
commissioners    moved into executive session in accordance with the statutory requirements of
section 551.101. See Request Letter note 1, at 1; see also TEX. GOV’T CODE ANN. 5 551.101
(Vernon 1994) (requiring governmental body to convene in open meeting before entering closed
session). Unable to conclude the business of the closed session on March 21, the board then
reconvened in open session and announced that the board would recess the executive session until
the following day and that the public portion of the meeting was officially adjourned. See Request
Letter, supra note 1, at l-2. On March 22, the board convened in closed session to conclude that
portion of the meeting. See id. at 2. It is unclear from the information furnished us whether the
commissioners first met in open session on March 22. See id.

        In Attorney General Opinion DM-482 (1998), this office concluded that a commissioners
court was authorized to continue a meeting from day to day without re-posting notice under section
55 1.041 of the Open Meetings Act, but that if the meeting were continued to any day other than the
one immediately following, the commissioners court was required tore-post notice. See Tex. Att’y
Gen. Op. No. DM-482 (1998) at 2. The opinion relied both on the recent court decision in Riven



         ‘See Letter from Honorable James L. Anderson, Jr., Aransas County Attorney, to Honorable John Corny&
Texas Attorney General (May 5,200O) (on tile with Opinion Committee) [hereinafter Request Letter].
The Honorable   James L. Anderson, Jr. - Page 2            (X-0285)




v. City of Laredo, 948 S.W.2d 787 (Tex. App.San         Antonio 1997, pet. denied), and on a 1977
attorney general opinion.      Rivera had held that a two-day recess in a public meeting was
impermissible, while Attorney General Opinion H-1000 (1977), had sanctioned a recess “from day
to day     so long as the action is in good faith and does not serve as an evasion of the Act.” Tex.
Atty. Gen. Op. No. H-1000 (1977) at 2. SeeRivera, 948 S.W.2d at 793.

        An executive session is not a separate event. It is rather an integral part of a public meeting
and may not be held unless the governmental body first convenes in open session, and the presiding
officer “announces that a closed meeting will be held” and “identifies the section or sections of [the
Act] under which the closed meeting is held.” TEX. GOV’T CODE ANN. 3 55 1.101 (Vernon 1994).
Thus, the result announced in Attorney General Opinion DM-482-that         a meeting may be continued
only from day to day-is equally applicable to executive sessions.

         When we combine the principle of Attorney General Opinion DM-482 with the statutory
requirements for holding an executive session, we may conclude that when a governmental body
wishes to continue its executive session until the following day, it should return to open session and
announce that fact. On the next day, it must first convene an open meeting and follow the directives
of section 55 1.101 in order to resume the executive session.

          You express concern that the meeting of the Aransas County Navigation District No. 1 was
officially adjourned on March 21 and reconvened on March 22. See Request Letter, supra note 1,
at l-2. You indicate, however, that prior to that adjournment the board chairman had announced that
the executive session would “recess” until the following day. Id. The term “adjourn” has no special
significance under the Open Meetings Act. In the context you describe, it means “[t]o put off or
defer.     further proceedings to another day; to discontinue or dissolve it, in order to reconstitute it
at another time or place.” I OXFORD ENGLISHDICTIONARY157 (2d ed. 1989). Indeed, the Texas
Court of Criminal Appeals has held that, for purposes of article 20.08 of the Code of Criminal
Procedure, which relates to grand jury proceedings, there is no distinction between “recess” and
“adjournment.” Smith v. State, 907 S.W.2d 522,526 n.3 (Tex. Crim. App. 1995) (en bane). In our
opinion, the mere use of the word “adjourn” in the context of your question carries no implication
of intent to deceive, provided the chairman makes clear that the meeting will be resumed on the
following day.

        It is therefore our opinion that an executive session of a public meeting of a governmental
body held in compliance with section 55 1.101 of the Government Code, which requires a quorum
of the governmental body to announce the executive session after first convening in open session,
may be continued until the following day, so long as, before convening the second-day executive
session, the governmental body first meets in open session and complies with the requirements of
section 55 1.101 of the Government Code. You also ask whether the board of the Aransas County
Navigation District No. 1 violated the Open Meetings Act in three particular instances. Because
The Honorable James L. Anderson, Jr. - Page 3                     (X-0285)




those matters require factual inquiries, their resolution is not appropriate to an attorney general’s
opinion.*



                                              SUMMARY

                         An executive session of a public meeting of a governmental
                 body held in compliance with section 551.101 of the Government
                 Code, which requires a quorum of the governmental            body to
                 announce the executive session after first convening in open session,
                 may be continued until the following day, so long as, before
                 convening the second-day executive session, the governmental body
                 first meets in open session and complies with the requirements of
                 section 551.101 of the Government Code.




ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERWIN
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General - Opinion Committee




          “See Tex. Att’y Gen. Op. Nos. K-0020 (1999) at 2 (stating that investigation and resolution of fact questions
cannot be done in opinion process); M-187 (1968) at 3 (“[T]h’IS office is without authority to make              factual
determinations.“);  O-291 1 (1940) at 2 (“[Tlhis  p ments a fact question which we are unable to answer.“).